IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,684-01


                              IN RE CHANEL FRANCOIS, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
               CAUSE NO. 070337401010 IN THE 263RD DISTRICT COURT
                             FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Relator was convicted of welfare fraud and sentenced to 4 years’ probation in 1995. Relator

states that, in 1999, the trial court set aside the conviction and dismissed the indictment under Article

42.12, § 20(a). However, the district clerk’s records incorrectly reflect that the case was “disposed”

rather than “dismissed.”

        Relator also contends that she filed in the trial court a “Request for Confirmation of the Order

of Dismissal,” asking the trial court order the clerk to correct the record, on March 29, 2021. The

trial court held a hearing on May 5, 2021, and verbally denied the request on May 6. Relator states

that she asked the court to enter a written order denying her request, but the trial court refused to do

so. In addition, Relator has attached an appellate opinion denying her petition to compel the district
                                                                                                       2

court to order the district clerk to revise the records.

        In these circumstances, additional facts are needed. In re Bonilla, 424 S.W.3d 528 (Tex.

Crim. App. 2014). Respondents, the Judge of the 263rd District Court and the District Clerk of

Harris County, are ordered to file responses stating whether Relator has requested that they revise

the clerk’s records to reflect that her 1995 indictment was dismissed under Article 42.12, § 20(a).

If Relator made the request and the Respondents have not acted on it, their responses to this order

shall set forth their legal rationale for not acting. If the Respondents have acted on Relator’s request,

they shall state how they acted and set forth the legal rationale for their decisions. The district clerk

shall also explain why the 1995 case is reported in the clerk’s records as “disposed” rather than

“dismissed.” This motion for leave to file will be held. Respondent shall comply with this order

within thirty days from the date of this order.



Filed: June 30, 2021
Do not publish